 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    JANICE MARIE GOODMAN,                            No. 2:17-cv-01228-CKD

15                       Plaintiff,
                                                       STIPULATION AND ORDER FOR THE
16    v.                                               AWARD OF FEES UNDER THE EQUAL
                                                       ACCESS TO JUSTICE ACT
17    NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,
18
                         Defendant.
19

20          IT IS HEREBY STIPULATED by and between the parties through their undersigned

21   counsel, subject to the approval of the Court, that the previously-filed Motion for Attorney’s Fees,

22   filed April 2, 2019, shall be withdrawn, and that Plaintiff be awarded attorney fees and expenses

23   under the EAJA in the amount of SIX THOUSAND NINE HUNDRED dollars ($6,900). This

24   amount represents compensation for all legal services rendered on behalf of Plaintiff, to date, by

25   counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412.

26          After the Court issues an order for EAJA fees and expenses to Plaintiff, the government

27   will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's

28   attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor the assignment
 1   will depend on whether the fees, expenses are subject to any offset allowed under the United

 2   States Department of the Treasury’s Offset Program. After the order for EAJA fees and expenses

 3   is entered, the government will determine whether they are subject to any offset.

 4          Fees and expenses shall be made payable to Plaintiff, but if the Department of the

 5   Treasury determines that Plaintiff does not owe a federal debt, then the government shall cause

 6   the payment of fees to be made directly to Robert C. Weems, pursuant to the assignment executed

 7   by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.

 8          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

 9   attorney fees and expenses, and does not constitute an admission of liability on the part of

10   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

11   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

12   EAJA attorney fees and expenses in connection with this action.

13          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

14   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.

15          Respectfully submitted April 3, 2019.

16
     DATED: April 2, 2019                          /s/ Robert C. Weems
17                                                 ROBERT C. WEEMS
                                                   (as authorized by email)
18                                                 Attorney for Plaintiff
19                                                 MCGREGOR W. SCOTT
20                                                 United States Attorney

21   DATED: April 3, 2019                    By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
22                                                 Special Assistant United States Attorney
23
                                                   Attorneys for Defendant
24

25

26
27

28
                                                        2
 1                                                ORDER
 2            Pursuant to stipulation, it is so ordered. The Clerk of Court shall terminate the motion
 3
     for attorney fees at ECF No. 26 pursuant to this order.
 4
     Dated: April 4, 2019
 5                                                    _____________________________________
                                                      CAROLYN K. DELANEY
 6
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
